Title: To Thomas Jefferson from William Polk, 15 November 1803
From: Polk, William
To: Jefferson, Thomas


          
            Sir/ 
            Somerset County Maryland Novbr. the. 15 1803
          
          The warm Attachment I feel to your Person and Principles, as displayed in your Administration I hope will be Accepted as my excuse for troubling you with this Address—
          I have lately seen an Address signed by a Number of Gentlemen Residing in Worcester County Maryland directed to the Secretary of the Treasury, Soliciting the Removal of William Selby the present Collector of the district of Snow hill from Office, and Recommending John Cutler Esqr to fill his place.—I beg leave to State to you Sir, That I am intimately acquainted with all the Gentlemen who have signed that address, and know them to be of Unblemished Reputation, warmly attached to the present Administration, and the measures persued by them, And I firmly believe the facts Stated by them are true.—I beg leave further to State that I am well acquainted with Mr. Selby, and know him to be as implacable, and Riveted an Enemy, to the present Administration, as any in the United States, Agreeably to his Abilities, which indeed must be Confest are Very Small, but are Nevertheless Constantly employed when he thinks he Can have the least influence in Rendering Odious every Salutory Public measure—
          Should you think it proper to displace him, I have no hesitation in Recommending Mr. Cutler to fill the place, I believe him to be a man of Integrity well furnished to fill the office with advantage to the Public, and Honor to himself—
          May you Continue long And be amply Supported in pursuing measures such as hath hitherto blest your Country and endeared you to every true american
          
          I am my Good Sir with sentiments of the greatest esteem for and Veneration of your Talents and Virtues
          
            William Polk Chief Justice of
            The 4th. Maryland district—
          
        